Title: To Benjamin Franklin from Stephen Sayre, 27 October 1777
From: Sayre, Stephen
To: Franklin, Benjamin


Dear Sir
Berlin 27th Octor 1777.
I address you not as a Commissioner for America, but as a man of feeling, who has a disposition to do justice to all the world. Do you not think it hard indeed that I should be left under the necessity of returning to England, at the mercey of my Enemies, who are Enemies also to public liberty, after having committed myself by taking an open part in the business of America, so as to forfeit my personal liberty and perhaps my life?
When our commission was at an end at this Court, I was told by Mr. Lee that I was to expect no further support from the Plenipotentiaries. This declaration has been confirm’d by a Letter from him, since his arrival at Paris, as the sense of all three.
I cannot bring myself to believe that your judgement could possibly accord with such an Idea; common justice, and common usage forbids it. I therefore appeal to you as a man of honor, and beg your immediate exertions in my favour, that I may not be compell’d to turn my back on the cause of America, to which I have sacrifised every thing but the attachment I bear it.
If I do return to England, it will look like a desertion of those principles which have hitherto govern’d every public action of my life, and will disgrace me in the Eyes of those I most esteem. If you have not power to give me some temporary aid, then let this Letter stand as a protest against what I deem downright Injustice, and as a vindication of my honor and conduct.
My necessities would not have forced me to this dreadful alternative, had not my Letters been stop’d, somehow or other, ever since the 4th of augt. tho’ I have wrote near thirty since that time; cover’d too, under various names, and sent by different roads. Hitherto, I have done the cause of America honor by remaining at this Court; as I can no longer support the expence of it, I, this day, retire to a Gentleman’s Country Seat, where I will wait your answer, which I hope to be honor’d with immediately. I ask for but little and that I leave to your discretion; nor do I require that little to support me here. I want to know if I am to have your support any where.
Please to let the bearer Mr. Dumont know when he shall wait on you for your Reply; which he will send safe to my hands. I have in charge Monr. de Gorne’s Compliments for you, he is at the head of the commercial Directory here, and ranks as Minister de Etat. I am, with great personal respect, your most obedient humble servant
Stepn Sayre
